Citation Nr: 1501566	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cervical disc disease with compressive neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1993 to March 1996 and May 1999 to May 2002.

In November 2014, the Veteran testified via videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In addition to the Veteran's paper claims file, electronic paperless files (Virtual VA and Veterans Benefits Management System (VBMS) are also associated with this claim.  Any future consideration of the Veteran's case should also take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he incurred a neck disability during active service.  He has reported, and the medical evidence shows, that while in service he sustained a back injury when he stepped into a hole and wrenched his back during night maneuvers.  The service medical records note that he had pain in his lower and mid back.  Additionally, the Veteran asserts that his job duties as an infantryman caused his neck disability.  While deployed to Afghanistan for a six month period, he was required to carry 200 pounds on his back while walking long distances, sometimes for as many as 12 hours at a time.  

At his November 2014 Board hearing, the Veteran indicated that he experiences pain at the base of his neck between his shoulder blades.  He testified that this is the same location and pain that he experienced during service, and that he informed the doctor at the time of the in-service injury that that was also the location of his pain.  He also stated that he self-treated his neck pain with over-the-counter remedies until the pain became too much.  An August 2010 pain management consultation shows that the Veteran was diagnosed with cervical degenerative disc disease and left upper extremity pain.  He is also currently service connected for lumbar osteoarthritis and degenerative disc disease as a result of the above mentioned in-service injury.  

An April 2011 VA spine examination report reflects that the Veteran was diagnosed with cervical degenerative disc disease with compressive neuropathy.  The examiner opined that it was less likely as not due to the Veteran's lumbar spine issues and less likely as not due to service.  The rationale provided was that his symptoms did not develop until long after his discharge from service.  Based on the Veteran's credible and competent Board hearing testimony that he had symptoms in-service and since service that were the same, the Board finds that it is appropriate to afford the Veteran a new VA examination to ascertain whether his current neck disability was the result of his military service.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, or Virtual VA or VBMS, any relevant VA and private treatment records related to the Veteran's treatment for his claimed neck condition that are not already of record.  

2.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the nature and etiology of any neck disability.  The examiner must review the claims file, including Virtual VA and VBMS, and note that review in the report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:
Whether it is at least as likely as not (probability 50 percent or more) that any neck disability is related to either of the Veteran's periods of active service. 

The examiner should take into account the Veteran's statements that his neck became painful after stepping into a hole and wrenching his back.  Additionally, the examiner should take into account the Veteran's job duties which required him to carry 200 pounds of equipment on his back for as many as 12 hours at a time while on deployment.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

